IN THE SUPREME COURT OF THE STATE OF DELAWARE

JASON WATTS, §
§ No. 86, 2015
Defendant Below, §
Appellant, § Court Below—Superior Court
§ of the State of Delaware in and
v. § for Sussex County
§
STATE OF DELAWARE, § Cr. ID Nos. 1410017085
§ 1 4070 1 1220
Plaintiff Below, §
Appellee. §

Submitted: April 7, 2015
Decided: June 17, 2015

Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.
O R D E R

This 17th day of June 2015, upon consideration of the appellant’s opening
brief, the appellee’s motion to afﬁrm, and the Superior Court record, it appears to
the Court that:

(I) The appellant, Jason Watts, ﬁled this appeal from his sentencing in
the Superior Court on February 12., 2015 on a violation of probation (VOP). The
State of Delaware has moved to afﬁrm the Superior Court’s judgment on the
ground that it is manifest on the face of Watts’ opening brief that the appeal is

without merit. We agree and afﬁrm.

(2) The record reﬂects that, on November 14, 2014, Watts pled guilty to
Terroristic Threatening, Resisting Arrest, Offensive Touching of a Law
Enforcement Ofﬁcer, and Unlawful Imprisonment in the Second Degree. Watts
was sentenced as follows: (i) for Terroristic Threatening — two years of Level V
incarceration suspended for one year of Level III probation; (ii) for Resisting
Arrest - one year of Level V incarceration suspended for one year of Level III
probation; (iii) for Offensive Touching — one year of Level V incarceration
suspended for one year of Level III probation; and (iv) for Unlawful Imprisonment
in the Second Degree — one year of Level V incarceration suspended for one year
of Level III probation. Watts did not appeal.

(3) On January 28, 2015, Watts was charged by administrative warrant
with having violated the terms of his probation. At a hearing on February 12,
2015, the Superior Court found Watts in violation of probation and sentenced him
as follows: (i) for Terroristic Threatening — two years of Level V incarceration
suspended for one year of Level IV Residential Substance Abuse Treatment
suspended upon successful completion for one year of Level III Aftercare; (ii) for
Resisting Arrest — one year of Level V incarceration suspended for one year of
Level III Aftercare; (iii) for Offensive Touching — one year of Level V

incarceration suspended for one year of Level III Aftercare; (iv) for Unlawful

Imprisonment — one year of Level V incarceration suspended for one year of Level
III Aftercare. Watts ﬁled this appeal.

(4) On appeal, Watts appears to ask this Court to modify the VOP
sentence imposed on February 12, 2015. His request is unavailing. Watts cannot
seek modiﬁcation of the sentence for the ﬁrst time on appeal to this Court.1

(5) This Court’s appellate review of a sentence generally ends upon a
determination that the sentence is within statutory limits.2 The Court will also
consider a claim that a sentence “is based on factual predicates which are false,
impermissible, or lack minimal reliability, judicial vindictiveness or bias, or a
closed mind.”3

(6) In this case, to the extent Watts is claiming on appeal that the trial
judge sentenced him based on a false, impermissible or unreliable factual
predicate, or due to judicial vindictiveness, bias or a closed mind, the Court does
not have an adequate basis to review such a claim. Watts did not request

preparation of the VOP hearing transcript. Without the transcript, the Court cannot

1 See Del. Supr. Ct. R. 8 (“Only questions fairly presented to the trial court may be presented for
review”). See generally Del. Super. Ct. Crim. R. 35(b) (governing motions for modification of
sentence).

2 Kurzmann v. State, 903 A.2d 702, 714 (Del. 2006) (citations omitted).
3
Id.

review a claim that the judge imposed a sentence based on a false, impermissible
or unreliable factual predicate, or due to vindictiveness, bias or a closed mind.4

(7) Under 11 Del. C. § 4334(c), if a violation of probation is established,
“the [Superior Court] may continue or revoke the probation or suspension of
sentence, and may require the probation violator to serve the sentence imposed, or
any lesser sentence, and if imposition of sentence was suspended, may impose any
sentence which might originally have been imposed.” In other words, when
sentencing a defendant for a VOP, the Superior Court is authorized to reimpose
any previously suspended prison term.5 In Watts’ case, it is clear ﬁ-om the
available record that the VOP sentence imposed on February 12, 2015 did not
exceed the balance of the Level V time that was originally imposed on November
14, 2014.

NOW, THEREFORE IT IS HEREBY ORDERED that the State’s motion to
afﬁrm is GRANTED. The judgment of the Superior Court is AFFIRMED.

BY THE COURT:

Justwe '3 g

4 Tricoche v. State, 525 A.2d 151, 154 (Del. 1987) (ﬁnding that appellant had the burden of
producing “such portions of the trial transcript as are necessary to give this Court a fair and

accurate account of the context in which the claim of error occurred” (quoting Del. Supr. Ct. R.
9(e)(ii) and 14(e)).

5 Gamble v. State, 728 A.2d 1171, 1172 (Del. 1999). See also State v. Sloman, 886 A.2d 1257,
1260 (Del. 2005) (citing 11 Del. C. § 4334(0)).